UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant To Section 13 or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended September 30, 2011 o Transition Report Under Section 13 or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number:000-52828 DIGITAL DEVELOPMENT PARTNERS, INC. (Exact name of registrant as specified in its charter) NEVADA 98-0521119 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17800 Castleton St., Suite 300 City of Industry, CA91748 (Address of principal executive offices, including Zip Code) (626) 581-3335 (Issuer’s telephone number, including area code) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Noþ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 86,402,665 shares of common stock as of October 31, 2011. Digital Development Partners, Inc. Balance Sheet as of September 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Pre-paid Deposit Loan Receivable - Other Assets Due From EFT International, Ltd. - Goodwill - $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable Long Term Liabilities Loan Payable (Note 5) $ $ Stockholders' Equity Common Stock, $0.001 par value; authorized 225,000,000 shares; issued and outstanding 86,402,665 shares as of December 31, 2010, 86,402,665 shares as of September 30, 2011 Additional Paid-In Capital Deficit ) ) Total Stockholders' Equity ) ) $ $ The accompanying notes are an integral part of these financial statements 2 DIGITAL DEVELOPMENT PARTNERS, INC. Statement of Operations (Unaudited) For the For the Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Cost of Sales Operating Income General and Administrative Expenses: - Advertising - Consulting Professional Fees Transfer Fees - Project Related Costs - - Other Administrative Expenses Total General and Administrative Expenses Net Loss from Operations ) Other Income and Expense Interest Income - - Interest Expense ) Net Loss $ ) $ ) $ ) $ ) Loss Per Common Share: Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding, Basic and Diluted: The accompanying notes are an integral part of these financial statements 3 DIGITAL DEVELOPMENT PARTNERS, INC. Statement of Stockholders' Equity For the period from January 1, 2007 to September 30, 2011 (Unaudited) Common Stock Additional Shareholders' Number of Paid-In Equity Shares Amount Capital Deficit (Deficit) Balances January 1, 2007 - $
